Citation Nr: 0734565	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that, on receipt of a claim for benefits, 
VA notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA must also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, a November 2003 VCAA notice letter was 
sent to the veteran.  However, that communication did not set 
forth the elements of a service connection claim.  Moreover, 
a subsequent VCAA letter dated in September 2004 mistakenly 
informed the veteran that his PTSD claim had been previously 
denied and explained what constituted new and material 
evidence.  Overall then, the veteran has not been properly 
informed of the types of evidence necessary to substantiate 
his claim.  Therefore, he must be sent a letter clearly 
articulating this information.  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Indeed, the veteran reported in his July 
2004 Statement in Support of Claim that he experienced mortar 
attacks during service.  Specifically, he stated that while 
has was stationed at Da Nang Air Force Base in the Republic 
of Vietnam in July 1967, the Base was attacked with mortar 
rounds and gunfire.  The Board observes that, per the 
veteran's personnel file, he was stationed at Da Nang Air 
Force Base from December 1966 to August 1968.  Accordingly, 
efforts should be undertaken to obtain official unit 
histories in an attempt to corroborate the event in question.

A review of the claims folder does not indicate that any 
attempt has been made to verify the veteran's claimed in-
service stressors.  Such efforts are necessary here, because 
the evidence of record includes a diagnosis of PTSD.  
Specifically, it is noted that a May 2003 VA Consult Note 
contains a diagnosis of Axis I PTSD which appears consistent 
with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV).   


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations, to 
include in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  A summary of the veteran's stressor 
statements, including as reported in his 
July 2004 Statement in Support of Claim 
and VA Consult Note dated May 2003, 
should be prepared for submission to the 
U. S. Army and Joint Services Records 
Research Center (JSRRC) located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.  Along 
with such summary, a copy of the 
veteran's DD 214, and all relevant 
service information should be sent, and 
the JSRRC should be requested to attempt 
to verify the veteran's claims of a 
stressful event.  

3.  Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

4.  If it is determined that the veteran 
was exposed to a stressor in service, 
arrange for the veteran to be accorded 
another VA psychiatric examination.  The 
entire claims folder including a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



